DETAILED ACTION
Amendments filed 14 March 2022 have been entered. Amendments and arguments have overcome the 112(a) and 112(b) rejection, and the Specification Objections of the 12 November 2021 Non-Final rejection. Claims 1-8, 10-18 and 22-24 remain pending.

Election/Restrictions
Claims 1-8 and 10-12 are withdrawn from consideration due to a previous restriction.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a biasing drive” in claims 15-17, (examiner notes that though not examined “an adjustable extension” in claims 1-12, “a flow limiting extension” in claims 19-20 would also receive a 112(f) interpretation).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2014/0079468) in view of Bass (US 22012/0012728).
Regarding claim 13, Jensen discloses a clamp for a slip joint (fig 3, slip joint clamp 20, par 0029) formed by a juncture of a diffuser (diffuser 6, id.) and inlet mixer (inlet mixer 5, id.) in a nuclear reactor (par 0005), the clamp comprising: at least two opposite clamp arms (inboard 31 and outboard 32 semi-circular clamp segments, par 0030) shaped to fit inside of the diffuser and against the inlet mixer in the slip joint; … and an O-ring (fig 12, seal ring 36 with malleable metal seals 39, par 0031) seated in a perimeter of the two opposite clamp arms, wherein the O- ring fills the slip joint, and wherein the O-ring is configured to bias against the inlet mixer separately from the spring biasing the inlet mixer (preload by jack bolt 77, par 0037). Jensen does not disclose a spring configured to bias the inlet mixer in a transverse direction against at least one of the clamp arms without transversely loading the diffuser.
Bass teaches an analogous slip joint clamp (fig 3, slip joint clamp 100, par 0018) a spring (spring 130 of clamp 100, par 0018) configured to bias the inlet mixer in a transverse direction against at least one of the clamp arms without transversely loading the diffuser (spring 100 biases between inlet mixer 42 and guide ear of diffuser 46, par 0019, since additional tension is provided only by the spring, transverse loading is determined by spring strength, therefore the invention is capable of reducing transverse loading by reducing spring strength). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the compression flipper 115 and biasing element 130 of Bass into the clamp of Jensen in order to minimize flow-induced vibration thereby reducing leakage (Bass, par 0017, 0019).
Examiner notes that “configured to bias the inlet mixer … without transversely loading the diffuser” received a 112(b) rejection. Applicant only has support for a clamp “without significantly transversely loading a diffuser,” (applicant’s spec, par 0036). Since Bass spring 130 appears to bias the 
Regarding claim 14, Jensen discloses the clamp of claim 13, wherein the two opposite clamp arms are semi-circular and join to create a continuous annulus (inboard 31 and outboard 32 semi-circular clamp segments, par 0030), and wherein the O-ring extends around an entire inner surface of the annulus (fig 12, seal ring 36 with malleable metal seals 39, par 0031).
Regarding claim 15, Jensen discloses the clamp of claim 13, further comprising: a biasing drive (preload by jack bolt 77, par 0037) connected to and moving the O-ring (fig 12, jack bolt 77 presses on an upper metal seal 39 via u-clamp pad 73 and clamp ring 33 formed by semi-circular halves 31, 32, par 0029, 0037; jack bolt 77 is connected to a lower metal seal 39 via spring elements 38, it can be seen that a release of jack bolt 77 releases clamp ring 33 which then releases compressive forces on element 38, par 0029) and open to an outside surface of the clamp (fig 12 depicts jack bolt 77 accessible from the outer circumference of ring). 
Regarding claim 16, Jensen discloses the clamp of claim 15, wherein the biasing drive is captured in an outer bore of the outside surface (fig 12 depicts jack bolt 77 in a bore within u-clamp subassembly 70, par 0037), wherein the outer groove connects to an inner groove (fig 12 depicts metal seal 39 in groove of clamp ring 33, par 0037) housing the O-ring in an inner surface of the clamp arms (“connects” is interpreted broadly to include the force transferred from jack bolt 77 to the metal seal 39 via u-clamp pad 73 and clamp ring 33, par 0029, 0037). 
Regarding claim 17, Jensen discloses the clamp of claim 16, wherein the biasing drive includes a threaded cap (fig 12, jack bolt 77, bolts are known as threaded connections, par 0037), an internal spring (spring element 38, par 0029), and a plunger (u-clamp pad 73, par 0037) that drive the O-ring. 
Regarding claim 24, Jensen in view of Bass teaches the clamp of claim 13. Bass further teaches zirconium alloys, aluminum alloys and stainless steel alloys used in the fabrication of materials in the Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)). In this case, selecting the above materials are recognized as suitable for the fabrication of materials in the nuclear reactor environment. Therefore, Bass renders obvious  wherein the O-ring is fabricated entirely of at least one of a stainless steel alloy, a zirconium alloy, and an aluminum alloy (Bass, par 0026).

Allowable Subject Matter
Claims 18, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  Jensen in view of Bass does not teach in claim 18, “wherein the threaded cap seats to the spring, and wherein the spring seats to the plunger such that the plunger and the threaded cap may move at different transverse rates,” or in claim 22 “an internal spring seated to the threaded cap, and a plunger biasing the O-ring and seated to the spring such that the plunger and the threaded cap may move at different transverse rates.” In claim 23 “wherein the spring is a leaf spring in a first arm of the two opposite clamp arms, and wherein the leaf spring is configured to bias the inlet mixer in the transverse direction against a second arm of the two opposite clamp arms with the clamp closed around the inlet mixer.” This structure is critical to adjust the spring force applied to the O-ring (applicant’s spec, par 0033) and does not amount to design choice, and there is no motivation to modify the prior art to incorporate said structure or 

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.
Applicant argues that the Bass’s spring 130 biases guide ear 45 of diffuser 46 and therefore transversely loads the diffuser by pressing horizontally against it, thereby failing to teach a spring that imparts no transverse load on the diffuser as in claim 13 (Applicant’s Remarks 14 March 2022, pg 13).  Applicant’s argument is not persuasive, the argument is inconsistent with applicant’s argument that transverse loading of the internal spring 140 are on opposite sides of the inlet mixer and thereby generate external transverse load (Remarks, page 11).
As noted in the rejection above, since Bass spring 130 appears to bias the inlet mixer in a similar manner as applicant’s leaf spring 140 (applicant’s spec, par 0010, 0030), it will be interpreted as being capable of accomplishing the same reduced transverse loading.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746